Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment received on 06/29/21 for App. 16531539.  Claims 1-5, 7, 9, 11, and 13-17 are now pending and ready for examination.

Response to Amendment
The amendment received on 06/29/2021 has been entered and considered in full.

Response to Arguments
35 USC 102 Rejection
The Applicant has amended claim 1 to overcome the previous 35 USC 102 rejection and the arguments found in the remarks dated 06/29/21 were found to be persuasive.  Due to the change in scope, a new grounds of rejection is provided below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the limitation “detecting an object contained in a frame image of an image” 
Claims 2-5, 7, 9, 11, and 13-17 are rendered to be indefinite as they depend off of claim 1.
With regards to claim 4 and 13-17, the claim language states “….determining that the detected object is a pedestrian.”  However, in claim 1, the claim language states that the detected object is a passenger in a vehicle.  Therefore, the claim is indefinite as it is unclear what exactly the detected object is because it cannot be both a pedestrian and a passenger in the vehicle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi (US PG PUB 20150294144 A1).
With regards to claim 1, Konishi discloses a detection device comprising: one or more processors and one or more memories storing executable instructions which, when executed by the one or more processors (Konishi, ¶ [0010];  computer (processor) executes instructions);, cause the detection device to perform operations including: detecting an object contained in a frame image of an image (Konishi, ¶ [0024]-[0026];  image is captured laterally from the vehicle and can detect whether a person is in the vehicle or not) ; specifying which type of a part of the detected object is detected or undetected (Konishi, ¶ [0041];  frontal face detection is performed so it will detect whether a face (part of the detected object) is detected or undetected); determining whether or not the detected object is a (Konishi, ¶ [0041] – [0044];  detection profiles determines if a facial profile of a passenger exists or not (detected part and undetected part) and the number of detection profiles that are detected are the number of passengers (person in a vehicle).
With regards to claim 7, Konishi discloses the device according to claim 1.
Konishi also discloses wherein the type of the body part is detected by using a plurality of detectors (Konishi, ¶ [0025];  Passage sensor and image capture sensors are utilized to detect passengers in vehicle).

With regards to claim 9, the claim limitations are essentially similar to those of claim of claim 1 but in a different embodiment.  Therefore, the rationale used to reject claim 1 is applied to claim 9.

With regards to claim 11, the claim limitations are essentially similar to those of claim of claim 1 but in a different embodiment.  Therefore, the rationale used to reject claim 1 is applied to claim 9.

With regards to claim 16, Konishi discloses the device according to claim 1.
Konishi further discloses wherein the object is determined as a person in a vehicle when the detected part of the object includes a face (Konishi, ¶ [0041] – [0044];  detection profiles determines if a facial profile of a passenger exists or not (detected part and undetected part) and the number of detection profiles that are detected are the number of passengers (person in a vehicle) or part of an upper body and does not include any part of a lower body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US PG PUB 20150294144 A1) in view of Han et al. (US PG PUB 20050105765 A1).
With regards to claim 2, Konishi discloses the device according to claim 1.
Konishi does not appear to disclose wherein the operations further include: notifying that the detected object has intruded into a preset area.  
Han discloses wherein the operations further include: notifying that the detected object has intruded into a preset area (Han, ¶ [0010], [0030];  detects if objects enter a preset area including vehicles.  Alert module generates an alert code if an object enters secured area (preset area) when unauthorized).
Konishi and Han are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify detecting a person in a vehicle of Konishi by utilizing notifying when an object enters a preset area as taught by Han.
The motivation for doing so would have been because detecting a a vehicle and people inside the vehicle can be applied to a broader application for security purposes where detecting a vehicle and people inside when entering an unsecured area would help to detect the unauthorized people immediately.  
With regards to claim 3, Konishi discloses the device according to claim 1.
Konishi does not appear to explicitly disclose further comprising a setting unit configured to accept setting of the area, wherein the setting unit accepts the setting of the area as one of a straight line, a curved line, and a combination thereof, each of which indicates a boundary line of the area. 
Han disclose further comprising a setting unit configured to accept setting of the area, wherein the setting unit accepts the setting of the area as one of a straight line, a curved line, and a combination thereof, each of which indicates a boundary line of the area (Han, ¶ [0032-0033];  The surveillance area is divided into zones and a door (straight line) in the image is the barrier of the secured area (boundary) that detects intrusion if the line is crossed without a card swipe).
The motivation for combination is essentially similar to that of claim 2.  Therefore, the rationale used in claim 2 is applied to claim 3.

With regards to claim 13, Konishi discloses the device according to claim 1.
Konishi does not appear to explicitly disclose determining that the object has intruded into a preset area of the frame image; and outputting a notification when the detected object who is determined as a pedestrian has intruded into the preset area of the frame image.
Han discloses determining that the object has intruded into a preset area of the frame image (Han, ¶ [0029];  Tailgating is detected so if a person enters the secure area with only one swipe, it is interpreted to be a person (object) has intruded the preset area (preset area) in the image);; and outputting a notification when the detected object who is determined as a pedestrian has intruded into the preset area of the frame image (Han, ¶ [0030];  Alert module generates an alert code (notify determination result) that a person has entered the secured area unauthorized (predetermined portion).
The motivation for combination is essentially similar to that of claim 2.  Therefore, the rationale used in claim 2 is applied to claim 13.

With regards to claim 14, Konishi discloses the device according to claim 1.
Konishi does not appear to explicitly disclose detecting a vehicle in the image; and determining, based on positions of the object and the detected vehicle, not to notify that the object concerning to the detected vehicle has intruded into a preset area.
Han discloses detecting a vehicle in the image; and determining, based on positions of the object and the detected vehicle, not to notify that the object concerning to the detected vehicle has intruded into a preset area (Han, ¶ [0030];  notification can be sent if the targeted event (intruding preset area) actually did occur, so therefore it would not be sent if it did not enter the area.
The motivation for combination is essentially similar to that of claim 2.  Therefore, the rationale used in claim 2 is applied to claim 14.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112 rejection is resolved because it specifies that the detected object is both a pedestrian and a person in a vehicle.
Claim 5 is objected to as it depends off of claim 4.
Claims 15 and 17 are not rejected under 35 USC 102 or 103 for the same reasons as claim 4.  However, the 35 USC 112 rejection must be resolved because it specifies that the detected object is both a pedestrian and a person in a vehicle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667